FILED
                             NOT FOR PUBLICATION                             JAN 25 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FIDIA YEO,                                        No. 09-72888

               Petitioner,                        Agency No. A098-124-143

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Fidia Yeo, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review adverse


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
credibility findings for substantial evidence. Singh v. Holder, 643 F.3d 1178, 1180

(9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on Yeo’s admitted misrepresentations in her initial declaration regarding the 1998

riots. See id. at 1181 (upholding adverse credibility finding where petitioner made

conscious decision to lie). Further, the agency was not compelled to accept Yeo’s

explanations for the false statements, see Zamanov v. Holder, 649 F.3d 969, 974

(9th Cir. 2011), and the record does not otherwise compel a finding of credibility,

see Don v. Gonzales, 476 F.3d 738, 744 (9th Cir. 2007). Accordingly, in the

absence of credible testimony, we deny the petition as to Yeo’s asylum and

withholding of removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-72888